—In an action to recover the proceeds of an insurance policy, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Newmark, J.), dated June 8, 1993, which denied their motion for summary judgment and granted the defendant’s cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to make a prima facie showing of their entitlement to judgment as a matter of law (see, Alvarez v *398Prospect Hosp., 68 NY2d 320, 324). Furthermore, contrary to the plaintiffs’ contention, the Supreme Court properly awarded summary judgment to the defendant. The plaintiffs have failed to demonstrate that there is a triable issue of fact with reference to either the defendant’s liability under the subject insurance policy or the defendant’s purported agreement to pay "any judgment” against its insured regardless of whether the judgment was covered by the policy (see, Alvarez v Prospect Hosp., supra). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.
39